In a negligence action to recover damages for personal injuries, (1) plaintiff appeals from so much of a judgment of the Supreme Court, Richmond County, entered July 27, 1973, as is against him and in favor of defendants, upon the trial court’s dismissal of the complaint at the end of the entire case upon a jury trial, and (2) defendant Willowbrook Estates, Inc., cross-appeals from so much of the judgment as adjudged that its cross complaint against the other two defendants is discontinued. Judgment reversed, on the law, and new trial granted upon plaintiff’s complaint against all defendants, and upon all cross complaints, with costs to abide the event. No questions of fact were presented on the appeals. Under the circumstances of this case, contributory negligence was a question of fact and not a question of law. Cohalan, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.